Title: Thomas Jefferson to Oliver Barrett, 20 February 1812
From: Jefferson, Thomas
To: Barrett, Oliver


          
                  Sir 
                   
                     Monticello 
                     Feb. 20. 12.
           
		  Being desirous of getting a Spinning machine simpler than any of those made on the Arkwright plan, so simple indeed as that we can use and keep it in order in our families in the country where we have nothing but very coarse workmen, I consulted Dr Thornton of the Patent office on the subject.
			 he recommends yours as
			 coming
			 more nearly within my views than any other and carrying about 20. threads which induces me to wish to get one. he says that you furnished one to Judge Cranch of Washington at the price of 50.D. of which 20. goes for the patent right and that the workmanship is about 25. or 30.D. will you be so good as to answer this letter and to inform me if he is correct as to the number of threads & price.
			 if
			 he is I wish you to prepare me one immediately for 20. threads, and on reciept of your letter I will immediately remit you the price to any address you direct in New York, and will expect you to forward the machine well packed to the address of Gibson & Jefferson merchants at Richmond to be forwarded to me.Doctr Thornton further mentioned that you would sell your patent right to a county for 500.D. I imagine you judge of our counties by those of N. York, which are perhaps 5. times as large & populous as ours. we have about 100 counties which may average 5000 souls of white population each. 500.D @ 20.D. a machine, patent price, would suppose a 
                  25 machines in a county, which are 5. times as many as could be sold at 50.D. each. if the machine answers as well as Dr Thornton says, I think it probable that at 100.D. to a county you would sell twenty county rights where you would one at 500.D. this is mentioned for your consideration, my object being only to get a single one to use in my family Accept the assurance of my respect
          
            Th:
            Jefferson
        